Name: 87/326/EEC: Commission Decision of 15 June 1987 on improving the efficiency of agricultural structures in Italy (Friuli Venezia-Giulia) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1987-06-23

 Avis juridique important|31987D032687/326/EEC: Commission Decision of 15 June 1987 on improving the efficiency of agricultural structures in Italy (Friuli Venezia-Giulia) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 163 , 23/06/1987 P. 0056 - 0056*****COMMISSION DECISION of 15 June 1987 on improving the efficiency of agricultural structures in Italy (Friuli Venezia-Giulia) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (87/326/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Italian Government has forwarded Friuli Venezia-Giulia Regional Decision No 510 of 12 February 1987 laying down rules and restrictions on the application in the Friuli Venezia-Giulia Region of the investment aid schemes provided for by Regulation (EEC) No 797/85; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the stated provisions with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas this Decision does not relate to the authorization provided for in Article 6 (5) of Regulation (EEC) No 797/85 as regards agricultural cooperatives and whereas the amount of investments provided for in paragraph 11 of the Regional Decision may consequently not exceed 360 000 ECU until such time as a decision is taken under Article 6 (5) of that Regulation; Whereas, subject to the abovementioned adjustment, the Regional Decision satisfies the conditions and objectives of Regulation (EEC) No 797/85 insofar as it relates to measures governed by that Regulation; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Friuli Venezia-Giulia Regional Decision No 510 of 12 February 1987 satisfies, subject to a limitation on the investments provided for paragraph 11 of that Decision to 360 000 ECU, the conditions governing a Community financial contribution to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 15 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.